UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6837



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTTY ROACH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
District Judge. (CR-93-122, CR-93-205)


Submitted:   October 26, 2000             Decided:   January 12, 2001


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotty Roach, Appellant Pro Se. John Warren Stone, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scotty Roach appeals the district court’s order declining to

grant relief from Roach’s court-imposed restitution and denying

Roach’s motion under Fed. R. Civ. P. 60(b).   We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See United States v. Roach, Nos. CR-93-122; CR-93-205

(M.D.N.C. June 2, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2